SULLIVAN, Judge,
concurring.
I concur in the result of our decision of December 15, 1980 reported at 413 N.E.2d 328, Ind.App., and I concur in this decision to deny rehearing on the grounds that when application for default was made on December 29,1977, Mr. Raikos and court personnel were aware that Mr. Nehring had mailed his Motion for Enlargement of Time. Accordingly, the certification requirements of Rule 29(C) of the Rules of Practice and Procedure of the Marion County Circuit and Superior Courts were not met. The knowledge or expectation that such motion would be mailed by Nehring precluded such certification. It is on this basis that I would deny the Petition for Rehearing.